UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7620


KENNETH MICHAEL BOEKENOOGEN,

                  Petitioner - Appellant,

             v.

R. DAVID MITCHELL, Supt.; THEODIS BECK,

                  Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:09-CV-00099-JAB-DPD)


Submitted:    November 19, 2009              Decided:   December 4, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Michael Boekenoogen, Appellant Pro Se.    Clarence Joe
DelForge, III, Mary Carla Hollis, Assistant Attorneys General,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kenneth       Michael         Boekenoogen       seeks       to    appeal       the

district      court’s      order       accepting      the     recommendation          of     the

magistrate judge and denying relief on his 28 U.S.C. § 2254

(2006) petition.           The order is not appealable unless a circuit

justice     or    judge    issues       a    certificate      of      appealability.             28

U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability will

not   issue      absent    “a    substantial         showing       of   the    denial       of    a

constitutional        right.”           28    U.S.C.       § 2253(c)(2)        (2006).           A

prisoner         satisfies       this        standard       by     demonstrating            that

reasonable        jurists       would       find    that    any       assessment      of     the

constitutional       claims       by    the    district      court       is    debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We have

independently reviewed the record and conclude that Boekenoogen

has   not     made   the     requisite         showing.          Accordingly,         we    deny

Boekenoogen’s        motion      for    a     certificate        of     appealability        and

dismiss the appeal.              We dispense with oral argument because the

facts   and      legal    contentions         are    adequately         presented      in    the

materials        before    the    court       and   argument          would    not    aid    the

decisional process.

                                                                                     DISMISSED

                                               2